            Case 1:18-cv-11693-GBD Document 15 Filed 03/13/19 Page 1 of 1
             Case 1:18-cv-11693-GBD Document 14 Filed 03/12/19 Page 1 of 1

                                                                                                                           Katten
                                                                                                                           Katten Much in Rosen man LLP

                                                                                                                           575 Madison Avenue
                                                                                                                           New York, NY 10022-2585
                                                                                                                           212.940.8800 tel
                                                                                                                           www.kattenlaw.com


                                                                                                                           JOSHUA A. DRUCKER MAN
                                                                                                                          1oshua.druckerman@kattenlaw.com
                                                                                                                           212.940.6307 direct
                                                                                                                           212.940.8778 fax
March 12, 2019
                                                                                                                                  SO ORDERED
Via Electronic Court Filing System
                                                                                                                       The conference is d.
Hon. George B. Daniels                                                                   MAR 1 3 20tg                  April 17, 20 19 at 9                    _.~d~~~~ed to
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1310                                                                                            ~BJ>~
New York, NY 10007
                                                                                                                Hntf G-Vnn,t:;T.:;'
                                                                                                                                .... ,......... ·~-~~-~-·~-·
                                                                                                                                                               ~"",
                                                                                                                                                               ;_•.t"'
                                                                                                                                                                      f.   [H:,·1        -,
                                                                                                                                                                           s;!_}_,1_,11.·'.)


Re:         Brigitte Stelzer v. Barstool Sports, Inc., Case No. 1:18-cv-11693-GBD; Request for
            Adjournment of Initial Pretrial Conference

Dear Judge Daniels:

We represent Barstool Sports, Inc., the defendant in the above-captioned matter. As required by
Section Il(C) of your Individual Rules and Practices, we respectfully request that the initial
pretrial conference scheduled on Wednesday, March 20, 2019 at 9:30 a.m. be adjourned for a
period of thirty (30) days or as soon thereafter as is convenient for the Court, so the parties can
continue engaging in good faith settlement discussions.

This is the second request for an adjournment or extension in this matter; the parties' first request
for an extension of time to respond to the complaint was previously granted. Counsel for Plaintiff
has consented to this adjournment.

Sincerely,




cc: James H. Freeman, Esq. (Counsel for Plaintiff)




                AUSTIN   CENTUIW CITY     CHI\RLOTfE          CHICAGO          DALLAS        HOUSTON          IRVING    LOS ANGELES
                    NEW YORK    ORANGE COUNTY            SAN FRANCISCO 0AY /\REA               SHANGHAI        WASHINGTON, DC
                                              LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                        A \1m1ted 11ab1l1ty partnership including professional corporations

138197112
